Citation Nr: 0824871	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to additional special monthly compensation 
(SMC) based on the need for regular aid and attendance.  

2.  Entitlement to additional special monthly compensation 
(SMC) based on loss of use due to deafness.  

3.  Entitlement to specially adapted housing.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1947 to August 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

A March 2008 statement should be taken as a notice of 
disagreement with the March 13, 2008, rating decision that 
denied entitlement to specially adapted housing.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently the 
claim of entitlement to specially adapted housing is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran, without good cause, failed to report to VA 
examinations scheduled in November 2006.  


CONCLUSION OF LAW

The veteran's failure to report for a VA examination requires 
that the claims for SMC be denied.  38 C.F.R. § 3.655(b) 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2006, the Appeals Management Center (AMC) sent 
the veteran letters informing him that VA examinations had 
been scheduled and providing the date of the scheduled 
examinations.  The veteran failed to report to the 
examinations.

Regulations provide that veterans have an obligation to 
report for VA examinations which are scheduled in connection 
with their claims.  Choosing not to attend or participate is 
certainly within the veteran's prerogative.  However, in the 
absence of any showing of good cause for the failure to 
report, the dispositive legal authority mandates entry of a 
denial of any claim for increase, such as the veteran's claim 
for SMC based on the need for aid and attendance or loss of 
use due to deafness, under 38 C.F.R. § 3.655.  The record 
indicates that the veteran was provided notice of this 
regulation in the October 2007 Statement of the Case.  
Additionally, the rating decision and Statement of the Case 
explained to the veteran that, in the absence of current 
findings, the evidence is not sufficient to show entitlement 
to SMC for either aid and attendance or deafness.  

In November 2006, April 2007, and November 2007 letters, the 
veteran reported that he would not attend any examinations 
because keeping the examinations presented "such strenuous 
hardships" and he believed that the RO "was not giving 
proper consideration to the previous several appointment to 
which [he had honored.]  38 C.F.R. § 3.655 states that 
examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc."  In this case, the veteran's 
reasons for his failures to appear, namely that he believes 
the findings are not necessary, is not "good cause."  
Consequently, because the veteran failed to show for the 
scheduled examinations without good cause, his claims must be 
denied as a matter of law.  

Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(finding that where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  As 
such, no further action is required pursuant to the VCAA.


ORDER

SMC for aid and attendance is denied.

SMC for loss of use due to deafness is denied.  


REMAND

The veteran's claim of entitlement to specially adapted 
housing was denied in a March 13, 2008, rating decision.  In 
a statement received by the Board on March 28, 2008, the 
veteran indicated that he disagreed with the March 2008 
rating decision.  The Board construes this letter from the 
appellant as a timely notice of disagreement with the March 
2008 rating decision.  Under the holding in Manlincon v. 
West, 12 Vet. App. 238 (1999), this issue must be remanded 
for issuance of a statement of the case on appeal of this 
issue.  Accordingly, the case is REMANDED for the following 
action:

Issue a statement of the case addressing 
the claim of entitlement to specially 
adapted housing.  Notify the veteran of 
the time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issues and 
secure appellate review by the Board.  
Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


